Citation Nr: 1707106	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  13-36 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for degenerative arthritis of the right knee.

2.  Entitlement to a disability rating in excess of 10 percent for degenerative arthritis of the left knee.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from June 1982 to September 1991 and from May 1993 to February 2004.  The Veteran was awarded the Army Commendation Medal and Army Achievement Medal, among other decorations.

This case comes before the Board of Veterans' Appeals (the Board) from an April 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied increased evaluations for right and left knee disabilities.

In June 2015, the Board issued a decision denying increased evaluations for the right and left knee disabilities, as well as for hemorrhoids.  The Veteran appealed the denials of the knee claims to the Court of Appeals for Veterans Claims (the Court).  In a January 2016 Order, based on a Joint Motion for Remand (JMR), the Court vacated the decision and remanded the claims to the Board for further consideration.  The Veteran did not appeal the hemorrhoids decision; as that decision is final it is no longer before the Board.

In June 2016, the Board remanded the Veteran's claims for further development.  That development was completed to the extent possible and the case was returned to the Board.  Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Thus, any future consideration of this case should take into account the existence of these electronic records.


FINDINGS OF FACT

1.  For the period prior to September 30, 2016, the Veteran's service-connected right knee disability has not been shown to limit flexion to less than 45 degrees.  

2.  From September 30, 2016, the Veteran's right knee disability was shown to have flexion limited to 40 degrees, more closely approximating the criteria specified for the next higher rating.

3.  For the entire period on appeal, the Veteran's service-connected left knee disability has not been shown to limit flexion to less than 50 degrees.

4.  The Veteran has not had ankylosis, instability, recurrent subluxation, symptomatic removal of semilunar cartilage, or impairment of the tibia and fibula of either knee.


CONCLUSIONS OF LAW

1.  Prior to September 30, 2016, the criteria for a disability rating in excess of 10 percent based on a limitation of flexion of the Veteran's right knee have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5260, 5261 (2016).

2.  From September 30, 2016, the criteria for 20 percent rating, but no higher, for limitation of flexion of the right knee have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5260, 5261 (2016).

3.  For the entire period on appeal, the criteria for a rating in excess of 10 percent based on a limitation of flexion of the Veteran's left knee have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5260, 5261 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).

Here, prior to the decision on appeal, a letter from VA dated May 2011 notified the Veteran of what evidence must be shown to support an increased rating claim and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  This letter also provided an explanation of how VA determines disability ratings and effective dates.  Therefore, the duty to notify is satisfied.

The Veteran's VA medical records are in the claims file.  VA medical records show the Veteran is receiving primary care from East Carolina University (ECU) Physicians, though records from this provider have not been obtained.  See October 2, 2012 Primary Care Note from Greenville Community-Based Outpatient Clinic; see also December 2, 2013 Primary Care Telephone Encounter Note from CBOC-Greenville.  The Veteran has not indicated he receives care for his knee disabilities from ECU Physicians or that records from that provider are otherwise relevant to his claims, nor has he requested those records be obtained by VA.  The Veteran has not identified any other relevant records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2016).

The RO provided the Veteran a VA examination in June 2011 and September 2016.  The examination reports are thorough and supported by the other evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disabilities under the applicable rating criteria.  The examination reports also discussed the impact of the disabilities on the Veteran's daily living.  The Board finds that the examination reports are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

This case was remanded by the Court in January 2016.  The Court has held "that a remand by the Court confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board initially wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the "reasons or bases" requirement of 38 U.S.C. § 7104(d)(1) (West 2014).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis has been undertaken with Fletcher in mind.

Further, the actions requested in the prior remand have been undertaken to the extent possible.  VA obtained outstanding VA medical records in September 2016, the Veteran was afforded a VA examination in September 2016, and his claims were readjudicated in an October 2016 Supplemental Statement of the Case.  Accordingly, there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2016).  The Veteran declined the opportunity to present testimony before a Veterans' Law Judge.  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  Thus, VA has satisfied its duties to inform and assist the Veteran at every stage of this case, and may proceed to the merits of the Veteran's claims.

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2016).  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and evaluating functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2016).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40 (2016), taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  38 C.F.R. § 4.14 (2016).  The provisions of 38 C.F.R. § 4.40 (2016) and 38 C.F.R. § 4.45 (2016), however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing, and weight- bearing are related considerations.  38 C.F.R. § 4.45 (2016).

The general rating schedules for limitation of motion of the knee are 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (2016).  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II (2016).  Under Diagnostic Code 5260, a 10 percent disability rating is warranted for flexion limited to 45 degrees.  A 20 percent disability rating is assigned for flexion limited to 30 degrees; and a 30 percent disability rating is assigned for flexion limited to 15 degrees.  Under Diagnostic Code 5261, a 10 percent disability rating is warranted for extension limited to 10 degrees.  A 20 percent disability rating is assigned for extension limited to 15 degrees.  A 30 percent disability rating is assigned for extension limited to 20 degrees.  A 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  See 38 C.F.R. § 4.71a (2016).  In addition, separate ratings may be assigned for compensable limitation of both flexion and extension.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint).

The Board has considered the applicability of multiple diagnostic codes to determine if there is any basis to increase the assigned rating.  Such evaluations involve consideration of the level of impairment of a veteran's ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2016).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Analysis

The Veteran and his representative contend that the Veteran is entitled to higher disability ratings for his right and left knee disabilities.  See April 2016 and October 2016 statements from the Veteran's representative.

A March 2011 VA QTC examination for the Veteran's back disability noted the Veteran's reports of being able to walk 1 to 3 miles depending on knee pain and if his knees were okay and not popping.  The Veteran also reported weakness in the knees, and said that his knees started popping and exhibiting pain two weeks prior.  He described the pain as moderate, and said it was exacerbated by physical activity.  

A March 2011 VA urgent care note indicated the Veteran reported pain at a level of 2 out of 10, and said he noticed minor pain and popping in his knees when he began an exercise program.  The clinician observed the Veteran had full range of motion and muscle strength in both knees with no signs of instability.  The Veteran had no difficulty squatting, or with tandem gait or heel and ball of feet gait.  The clinician characterized the Veteran's symptoms as recent exacerbation with exercise, and deemed his condition non-concerning with no indication for imaging.

The Veteran was afforded a VA knee examination in June 2011.  The Veteran reported experiencing weakness, stiffness, swelling, giving way, locking, and pain.  He denied experiencing heat, redness, fatigability, deformity, tenderness, drainage, effusion, subluxation, dislocation, or lack of endurance.  He said he had difficulty standing and walking.  The Veteran reported experiencing flare-ups as often as 6 times per day each lasting for 1 hour, with a severity level of 5 on a scale of 1 to 10.  He said during the flare-ups he experienced limited his ability to kneel.  He reported never having been hospitalized or undergoing surgery for his knees.  He also reported not experiencing any overall functional impairment from his knee disabilities.  

Upon evaluation of the Veteran, the examiner observed effusion and tenderness in both knees.  The examiner did not find signs of edema, instability, abnormal movement, weakness, redness, heat, deformity, guarding of movement, malalignment, or drainage.  No subluxation was seen, nor did the examiner observe locking pain, genu recurvatum, crepitus, or ankylosis.  Range of motion testing indicated flexion of 0 to 90 degrees with pain at 80 degrees, and full extension.  Repetitive testing showed no additional limitation of motion.  The examiner stated that joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The medial / lateral collateral ligaments stability test, anterior / posterior cruciate ligaments stability test, and medial / lateral meniscus stability test were all within normal limits.  The examiner stated that the Veteran's occupation was affected by being able to stand no longer than 1 hour or walk longer than 1 mile.  

On his November 2013 VA Form 9 and accompanying written statement, the Veteran stated he believed he had patellofemoral syndrome but had never been diagnosed with the condition.  He also noted he wanted a 5 percent increase for each knee due to increased pain, suffering, crunching, and popping of the knees over the past 2 years.

In an April 2016 statement, the Veteran clarified that although it was true that his knees hurt constantly throughout the day in 2011, for up to 6 hours per day, he did not have 6 flare-ups per day.  He also noted that since 2011, flare-ups occurred 1 to 2 times per week and that when they did occur it was difficult to fully bend his knee.  

The Veteran was afforded a VA knee examination in September 2016.  The Veteran reported that in 2011 he began experiencing popping and crunching in both knees when walking up and down stairs.  He reported constant pain which increased with changes in weather, after exercise, with walking, and at times without apparent cause.  The Veteran indicated he experienced flare-ups twice a week which consisted of increased pain and occasional swelling.  The flare-ups lasted about 30 minutes, during which the Veteran sat or laid down.  The Veteran also said he was no longer able to run, play basketball and football, and avoided using the stairs.

Upon evaluation of the Veteran, the examiner observed no ankylosis, recurrent patellar dislocation, shin splints, stress fractures, chronic exertional compartment syndrome, any tibial and / or fibular impairment, or meniscal conditions.  Range of motion testing indicated the Veteran had flexion of 0 to 70 degrees with pain, and extension of 70 to 0 degrees with pain.  Upon repetitive testing, the Veteran had flexion of 0 to 40 degrees and extension of 40 to 0 degrees in the right knee.  In the left knee, he had flexion of 0 to 50 degrees, and extension of 50 to 0 degrees.  The examiner stated that the Veteran experienced pain on active and passive range of motion, and with weight bearing and non-weight bearing  The examiner observed that the Veteran was unable to squat.  Additionally, the examiner commented that based on the Veteran's history and examination, exact degrees of additional limitation of motion due to pain, weakness, fatigability, or incoordination with repeated use over a period of time and with flare-ups could not be determined but could "best be described as mild in all planes of motion."  The examiner findings include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing consistent with the Court's holding in Correia v. McDonald, 28 Vet. App. 158, 168-171 (2016).  The Veteran's medial / lateral collateral ligaments stability test and anterior / posterior cruciate ligaments stability test were within normal limits.  The examiner characterized the Veteran's functional impact as being unable to jump, run, or play basketball and football.  She noted the Veteran experienced pain while walking the stairs and avoided doing so, and that he could walk without limitation but experienced increased pain.  She further noted that the Veteran had hired a lawn service to take care of yardwork.

Based on the foregoing, the Board finds that no increase is warranted prior to September 30, 2016.  This conclusion is warranted based on the absence of range of motion findings prior to this date indicating flexion less than 80, even upon repetitive testing which is designed to stimulate impairment during flare-ups.  Nor has impairment of extension been shown in either knee at any time.

However, the Board finds that from September 30, 2016, the evidence supports a 20 percent rating for the Veteran's right knee disability under Diagnostic Code 5260.  Diagnostic Code 5260 provides that a 20 percent rating is warranted for flexion limited to 30 degrees.  Nevertheless, the September 2016 VA examiner found that upon repetitive testing of the right knee, the Veteran's flexion was limited to 40 degrees.  The Board finds that weight of the evidence demonstrates right knee flexion that more closely approximates the criteria for a 20 percent rating.  The evidence shows additional limitation of motion beyond the criteria for the 10 percent rating indicated after repetitive testing, the Board finds it appropriate to rate the right knee at the 20 percent level from this date.  However, as the Veteran's left knee demonstrated flexion to 50 degrees on repetitive testing, an increase to 20 percent is not warranted for that knee.

The Board considered the arguments presented by the Veteran's representative in an October 2016 submission, specifically regarding the range of motion findings.  The representative stated that the examiner "noted that pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time."  While technically correct in that the examiner marked the box for those words, the examiner indicated that "pain," was the only factor to cause that functional loss.  See September 2016 VA examination report, pp. 5-6.  The representative also took issue with the examiner's statement that "the Veteran's additional loss of range of motion with repeated use over time can best be described as mild in all planes of motion," asserting that it was inconsistent with the examiner's actual range of motion findings which indicated flexion and extension were "severely limited."  However, the examiner's statement appears to be congruent to the range of motion findings indicated.  Although the Veteran's flexion is undoubtedly limited, the measurements set forth in Diagnostic Code 5260 dictate the level of severity of that limitation of motion.  As noted in the above discussion, the Veteran's flexion in the right knee is at most limited to 40 degrees, and in the left knee limited to 50 degrees.  These findings are consistent with disability ratings of 20 percent and 10 percent respectively under Diagnostic Code 5260.  Thus, the examiner's statement that the Veteran's limitation of motion is best described as "mild in all planes of motion," is consistent with the applicable ratings.  

The Board also acknowledges the Veteran's reports of giving way.  See, e.g., June 2011 VA examination report and November 2013 statement.  However, objective testing performed as part of VA examinations has consistently found that the Veteran's knee did not exhibit anterior or posterior instability, varus or valgus laxity, or recurrent subluxation, or crepitus.  See June 2011 VA QTC examination report, pp. 1-2 and September 2016 VA examination report, pp. 3-4 and 7-9.  Although the Veteran is competent to report symptoms he observes firsthand, the Veteran has not been shown to have the requisite medical expertise to diagnose joint instability.  Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness, bronchial asthma, was not competent evidence because the matter required medical expertise).  Thus, the Board affords greater probative value to the objective findings of the VA examiners, who specifically examined the Veteran for instability, and found that no evidence of instability.  Accordingly, a separate rating under Diagnostic Code 5257 is not warranted at any point.  

The Board also considered whether an increased evaluation is warranted under other relevant governing codes, such as those codes governing ankylosis, the removal of semilunar cartilage, and impairment of the tibia and fibula.  However, the criteria for separate or higher ratings for are not met.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5259, 5262 (2016).  In this regard, the aforementioned range of motion findings clearly demonstrate that the Veteran's knees are not fixated or immobile.  There is also no evidence that he has had surgery to remove any cartilage or has any impairment of the tibia and fibula.  Nor has there been any such allegation made by the Veteran or his representative.

In sum, for the Veteran's right knee, a rating in excess of 10 percent is denied for the period prior to September 30, 2016, and a rating of 20 percent but no higher is granted from that date.  For the Veteran's left knee, a rating in excess of 10 percent is denied for the entire period on appeal.

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to referral for compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2016); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not suggest an exceptional disability picture for which the available schedular evaluation for the service-connected disability may be inadequate.  The Veteran's knee disabilities are manifested by subjective complaints of weakness, stiffness, swelling, giving way, locking, pain, popping, crunching, difficulty walking up and down stairs, inability to run, and inability to play basketball or football, as well as objective findings of flexion to 40 degrees in the right knee and 50 degrees in the left knee, and inability to squat.

These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2016); Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59 (2016); Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  The Veteran has at no point during the current appeal indicated that he believes the assigned schedular rating for his right and left knee disabilities and other service-connected disabilities to be inadequate or that the schedular criteria do not adequately describe or reflect his symptomatology.  Therefore, referral for consideration of an extraschedular evaluation on this basis is not warranted.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU is part and parcel of the claim for benefits for the underlying disability.  Id.  Review of the record indicates the Veteran has not asserted that he is unable to work due to his right and left knee disabilities, nor is there evidence to suggest this to be the case.  Thus, the Board finds that a claim for TDIU is not before the Board at this time.


	(CONTINUED ON NEXT PAGE)





ORDER

For the period prior to September 30, 2016, a disability rating in excess of 10 percent for right knee degenerative arthritis is denied.

From September 30, 2016, a disability rating of 20 percent, but no higher, for right knee degenerative arthritis is granted.

For the entire period on appeal, a disability rating in excess of 10 percent for left knee degenerative arthritis is denied.



____________________________________________
K. J. ALIBRANDO
Veterans' Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


